Citation Nr: 0922431	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  07-27 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for left hand cold 
injury residuals.

2.  Entitlement to service connection for right hand cold 
injury residuals.

3.  Entitlement to service connection for left foot cold 
injury residuals.

4.  Entitlement to service connection for right foot cold 
injury residuals.

5.  Entitlement to service connection for left knee cold 
injury residuals.

6.  Entitlement to service connection for right knee cold 
injury residuals.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1952 to 
October 1953, with subsequent service in the Reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision by the 
Department of Veteran Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008) due to the appellant's 
advanced age.  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The appellant's asserted cold injury residuals did not 
manifest until many years after service and are not shown by 
the medical evidence of record to be related to his active 
duty service.


CONCLUSION OF LAW

Residuals of cold injury, to include left hand cold injury 
residuals, right hand cold injury residuals, left foot cold 
injury residuals, right foot cold injury residuals, left knee 
cold injury residuals, and right knee cold injury residuals 
were not incurred in or aggravated by active duty service, 
nor may they be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist appellants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

Proper notice from VA must inform the appellant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the appellant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
appellant's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Further, this notice must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

Prior to the initial adjudication of the instant case, the 
RO's December 2006 letter advised the appellant of the 
foregoing elements of the notice requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Dingess/Hartman, 19 Vet. App. at 486.  Further, the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate 


effectively in the processing of his claim, including the 
opportunity to present pertinent evidence.  Thus, the Board 
finds that the content requirements of the notice VA is to 
provide have been met.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004).

The appellant's service medical records are not available and 
are presumed destroyed in a fire at the National Personnel 
Records Center in 1973.  The fact that the appellant's 
complete service medical records are not available is not 
fatal to the veteran's claim.  Smith v. Derwinski, 2 Vet. 
App. 147 (1992); see also Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992) (finding that as the claimant's service 
medical records are not available, the VA has a heightened 
duty to assist the claimant in the development of the claim).  
Additionally, in his August 2008 statement, the appellant 
asserted that his "papers" were lost during his active duty 
service.  However, the appellant has not advanced a 
contention that the evidence of record is incomplete due to 
lost or destroyed documentation.  Moreover, during the 
pendency of this appeal, the appellant stated that he did not 
receive inservice or post-service treatment for residuals of 
cold injuries until the April 2007 VA examination.  As such, 
the Board finds that the duty to assist the appellant has 
been satisfied in this case.  The RO obtained the appellant's 
available service treatment records, which include a pre-
induction examination report and a separation examination 
report, and obtained his identified VA treatment records.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The appellant was also 
provided a VA examination in April 2007.  Finally, there is 
no indication in the record that additional evidence relevant 
to the issues being decided herein is available and not part 
of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
See Shinseki v. Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. 
Apr. 21, 2009); 556 U.S. ____ (2009); Fenstermacher 


v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) 
("[N]o error can be predicated on insufficiency of notice 
since its purpose had been served.").

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of 
inservice occurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between an inservice injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet 
App. 341, 346 (1999).

Historically, the appellant served on active duty service 
from January 1952 to October 1953.  According to his DD 214, 
the appellant was awarded a Combat Infantry Badge for his 
service.

A review of the appellant's service treatment records, 
including his October 1953 separation examination, 
demonstrated that the appellant did not complain of nor was 
he treated for frost bite, residuals of cold injuries, or any 
symptoms or disorders related thereto.  In May 1958, while 
the appellant was serving in the Reserves, he underwent a 
periodic examination that revealed occasional left knee 
swelling.  Though the report has fire-related damage, it 
appears that this knee injury was incurred as a result of 
trauma and that it was not considered disqualifying.  The 
circumstances giving rise to this injury were not provided.

In April 2007, the appellant underwent a VA examination to 
determine the presence of hand, foot, or knee disorders that 
are related to his asserted inservice cold 


injuries.  The appellant reported that he experienced frost 
bite on Heartbreak Ridge after prolonged exposure to -45 
degree weather.  As a result of this exposure, the appellant 
stated that his knees, hands, feet, and ankles were affected.  
At the time of the exposure, the appellant stated that he 
felt tingling, but that he did not seek inservice treatment 
or post-service treatment for more than 53 years.  Symptoms 
after exposure were pain, numbness, tingling, and stiffness.  
As reported by the appellant, his then current symptomatology 
included cold sensitivity in his hands and feet; bilateral 
hand numbness/burning sensation; some bilateral splintering 
of fingernails; arthritis of the hands, knees, and feet; 
periodic left ankle edema; sleep disturbances due to aching 
fingers and left ankle; and bilateral foot burning sensation.  
The appellant reported that soreness of his hands, feet, 
knees, and ankles was the most significant problem stemming 
from the asserted inservice cold injuries.  

The appellant further reported undergoing bilateral carpel 
tunnel syndrome release surgery approximately 3.5 years prior 
to the examination and bilateral total knee replacement 
surgery approximately 4 years prior to this examination.

Upon physical examination, the examiner found that the 
appellant was able to walk on his heels and toes and was able 
to squat.  The appellant's skin was dry, uniform, pink, and 
intact, with no upper or lower extremity edema or atrophy.  
His body temperature was uniform and warm, with a normal skin 
texture and no ulcerations other than a recent injury to his 
shin.  There was no evidence of fungal or other infection and 
no hair growth on his bilateral lower extremities.  The 
examiner found knee scars, secondary to the appellant's 
bilateral total knee replacement surgery and wrist scars, 
secondary to the appellant's bilateral carpal tunnel syndrome 
release surgery.  There was no evidence that the appellant's 
nails had fungal infections, were deformed in any way, or 
were atrophic.  In terms of neurological symptoms, the 
examiner was unable to elicit bilateral knee reflexes due to 
the appellant's knee replacement surgeries.  Upper and lower 
extremities were +1/4 bilateral biceps, brachial radialis, 
Achilles, and Babinski's reflexes unequivocal.  The appellant 


reported a decreased vibration sense in his medial malleolar 
left ankle, but maintained vibration sense in his right and 
left upper extremities and right lower extremity.  Light 
touch sensations for upper and lower extremities were intact.  
There was no motor deficiency, no weakness, no atrophy, and 
5/5 strength with manual muscle testing of upper and lower 
extremities.  With respect to orthopedic symptoms, the 
examiner noted bilateral knee deformities secondary to the 
knee replacement surgeries.  There was no swelling of the 
appellant's hands, feet, or knees, and there was no redness.  
Radiological examination of the appellant's feet revealed 
minimal degenerative changes.  X-rays of the appellant's 
knees revealed total knee arthoplasty with small 
suprapatellar effusions.  X-rays of the appellant's left hand 
indicated degenerative changes typical of osteoarthritis.  
The diagnoses were: (1) bilateral total knee arthoplasties, 
with residual scars; (2) bilateral carpal tunnel release, 
with residuals scars; (3) minimal degenerative changes of his 
feet; and (4) degenerative changes of his hands typical of 
osteoarthritis.  The examiner opined that "[i]t would be 
purely speculative to nexus a relationship between the 
[appellant's] diffuse degenerative changes and the episode of 
exposure to cold."

Post-service records failed to document any complaints of or 
treatment for residuals of cold injuries until the appellant 
submitted the claim at issue herein, more than 53 years after 
his discharge from active duty service.  This period without 
complaints or treatment is evidence that there has not been a 
continuity of symptomatology, and it weighs heavily against 
the claims herein.  See Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (holding that VA did not err in denying service 
connection when the appellant failed to provide evidence 
which demonstrated continuity of symptomatology, and failed 
to account for the lengthy time period for which there is no 
clinical documentation of his low back condition).  However, 
during the April 2007 VA examination, the appellant's stated 
that he had experienced residuals of cold injuries since his 
asserted inservice exposure to cold.  "Symptoms, not 
treatment, are the essence of any evidence of continuity of 
symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 
(1997), citing Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991); see also 38 C.F.R. § 3.303.  Moreover, lay evidence 
of 


symptomatology is pertinent to a claim for service connection 
if corroborated by medical evidence.  Rhodes v. Brown, 4 Vet. 
App. 124, 126-127 (1993).  Accordingly, the Board must 
consider the appellant's lay evidence statements regarding 
his symptoms since the inservice incident.

Given that the appellant was awarded a Combat Infantry Badge, 
the Board concedes and acknowledges that he was exposed to 
extreme cold during his active duty service.  Moreover, the 
appellant's statements are competent evidence of symptoms 
such as pain, stiffness, or tingling, which are non-medical 
in nature.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(lay testimony is competent to establish the presence of 
observable symptomatology that is not medical in nature); see 
also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain 
disabilities are not conditions capable of lay diagnosis).  

During his October 1953 separation examination, it was not 
noted that the appellant complained of or was treated for 
residuals to cold injuries at any point during his active 
duty service.  Further, the appellant stated that he did not 
receive treatment for more than 53 years after his discharge 
from active duty service.  Importantly, the examiner in April 
2007 considered the appellant's statements of continuity of 
symptomatology when determining that it would be "purely 
speculative to nexus a relationship between the [appellant's] 
diffuse degenerative changes and the episode of exposure to 
cold."  In light of the above, the Board finds the 
appellant's assertion that he has experienced residuals of 
cold injuries since the inservice incident to be out weighed 
by the absence of complaints or findings on his service 
separation examination, the lengthy period of time between 
the inservice incident and the first treatment for the 
asserted residuals, and the medical opinion of record.  See 
Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that 
contemporaneous evidence has greater probative value than 
history as reported by the appellant).  As such, the evidence 
of record is not supportive of a finding that the appellant 
has continuously experienced residuals of cold injuries 
relating to the inservice incident.  38 U.S.C.A. § 1113(b); 
38 C.F.R. § 3.303(d); Cosman, 3 Vet. App. at 505.

In this case, the appellant's statements are competent 
evidence that he was exposed to severe cold weather during 
his active duty service.  However, the appellant's 
contentions that his asserted residuals of cold injuries are 
related to that inservice exposure, as a layman, cannot be 
considered competent evidence on medical causation and, the 
Board may not accept such unsupported lay speculation with 
regard to medical issues.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Moreover, only competent medical 
evidence may be considered to support Board findings.  

Thus, the preponderance of the evidence is against the 
appellant's claims for service connection.  As such, the 
benefit-of-the-doubt rule does not apply, and the claims must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

In making this determination, the Board considered the 
appellant's spouse's January 2009 statement.  Therein, she 
claims that the appellant had frost bite when he returned 
home after being discharged from active duty service.  
Moreover, she states that the appellant told her that the 
frost bite was from fighting during the harsh winters of 
Korea.  A layperson can certainly provide an eye-witness 
account of an appellant's visible symptoms.  Espiritu, 2 Vet. 
App. at 494.  However, the appellant's spouse did not detail 
the appellant's symptoms that she observed; she only stated 
that he had frost bite.  The capability of a witness to offer 
evidence of symptoms is different from the capability of a 
witness to offer evidence that requires medical knowledge, 
such as diagnosing a disorder or determining the etiology of 
that disorder.  Id.  Thus, this lay statement does not 
constitute competent medical evidence to establish the 
presence of a specific medical disability after appellant's 
period of active duty service, nor is it competent medical 
evidence on the etiology of the appellant's currently 
asserted residuals of cold injuries.  The Board also 
considered the appellant's January 2009 statement.  Therein, 
the appellant reiterates previous contentions that he has 
asserted throughout the 


pendency of this appeal.  Even though both of these 
statements were submitted to the Board without a 
contemporaneous waiver of review by the agency of original 
jurisdiction, the Board finds that this evidence is not 
pertinent and does not need to be referred to the RO for 
review.  38 C.F.R. §§ 19.37, 20.1304 (2008).  


ORDER

Service connection for left hand cold injury residuals is 
denied.

Service connection for right hand cold injury residuals is 
denied.

Service connection for left foot cold injury residuals is 
denied.

Service connection for right foot cold injury residuals is 
denied.

Service connection for left knee cold injury residuals is 
denied.

Service connection for right knee cold injury residuals is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


